DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US 6,637,576 B1), a.k.a. Jones ‘576, in view of Sentoku (US 5,366,407), a.k.a. “Sentoku”, further in view of Jones et al (US 2002/0103757 A1), a.k.a. Jones ‘757 and further in view of Adams et al (US 2004/0231956 A1).

	Regarding Claims 1 and 25, Jones ‘576 teaches a method of recycling coins comprising:
processing mixed coins, as mentioned at abstract, which states “[a] currency processing machine for processing currency including coins of mixed denominations”, at col. 4, lines 21-23, and at col. 7, lines 29-34, i.e., “the flow of mixed coins into a plurality of receptacles 50 at the one coin receptacle station 40 can be controlled by the currency processing machine 10”, for example, received at a first business, as mentioned at 15, lines 5-7, “i.e., [t]he particular arrangement is a function of the nature of the operator’s business and the variety of coin denominations that the operator encounters on a daily basis”, using a coin processing module (32) of a coin processing machine (10), as illustrated at figure 2, for example;
discharging the mixed coins from the coin processing module (32) into a mixed coin bin (50) via coin receptacle stations (40), into bins (50), i.e., in the forms of bags, receptacles/rigid containers or cassettes/cartridges (52 54, 56), as illustrated in figures 3-5 and as mentioned at col. 7, lines 21-26, which states that “in either of these situations, the coins are sent from the coin processing module 32 to the 
Outputting the mixed coins from the mixed coin bin (526) onto a coin conveyor (528) responsive to the received first request, as mentioned at col. 8, lines 57-65, i.e., “the coin receptacle station 40 may have a coin conveyor that is position in place of one of the coin receptacles 50 that are filled at a coin receptacle station 40” and “[t]he coin conveyor would receive coins from the coin processing module 32 and directly transport coins of a particular denomination from a coin receptacle station 40 to the coin dispensing modules 36 so that coins can be continuously recirculated between the coin receptacle station 40 and the coin dispensing modules 36” and as mentioned at col. 21, line 66 to col. 22, line 28;
conveying the mixed coins output from the mixed coin bin (52, 54, 56,.526), using the coin conveyor (528), to the coin processing machine/coin processing module (32, 504) for recycling;
discharging the coins of the first denomination from the coin processing machine/module to a coin repurposing module, i.e., coin receptacle station (40) for packaging the coins of the first denomination into a deliverable coin package, i.e., coin bags (52), rigid container (54), or secure coin cassette (56), as and discharging coins of a denomination other than the first denomination back to the mixed coin bin (528); and
continuing the outputting, conveying and discharging until the number of or value of coins of the first denomination have been discharged to the coin repurposing module, i.e., coin receptacle station (40), as illustrated in figures 3 and 7, and preparing, by the coin repurposing module (40), the deliverable coin package (52, 54, 56), for retrieval by the authorized person, noting that the preparing step is performed by the repurposing module (40) because the packages (52, 54, 56) are securely attached to the chutes (38, 42), which allow the dispensed coins to be directed to the specific coin packages (52, 54. 56).  Note further that the coin packages (52, 54, 56) can be accessed by service personnel/authorized persons through door (120) with lock (124a), as illustrated in figure 8, for example.
Regarding Claim 1, Jones ‘576 does not expressly teach, a replenishment bin which discharges replenishment coins to conveyors, said conveyors transporting the coins to the coin processing module to then be discriminated by sensor and then sorted by sorters or to temporary storing portion to direct them to any of storage areas as required.
Regarding Claim 1, Jones ‘576 does not expressly teach, but Sentoku teaches a replenishment bin (15, 40), which discharges replenishment coins to conveyors (21, 21a, 21b), as illustrated in figure 2, said conveyors transporting the coins to the coin processing module (22) to then be discriminated by sensor (27), and then sorted by sorters (28, 32) 

    PNG
    media_image1.png
    1039
    820
    media_image1.png
    Greyscale


Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a replenishment bin which discharges replenishment coins to conveyors, said conveyors transporting the coins to the coin 
Regarding Claim 1, Jones ‘576 does not expressly teach an order interface in the form of touch screen, 
receiving, in the coin processing machine, a first request for a number of or value of coins of a first denomination from an authorized person;
outputting, the mixed coins from the coin bin onto a coin conveyor.
Regarding Claim 1, Jones ‘576 does not expressly teach, but Jones ‘757 teaches an order interface in the form of touch screen (2960) as illustrated in figure 55 and as mentioned at paragraph 381, and as mentioned at paragraph 393 and figures 56b, noting the mention of various payment form dispensing options including, dispense loose currency (13d), dispense loose coin (13a) and dispense rolled coin (13k) and figure 56f, and as mentioned at paragraphs 400 and 406, 
receiving, in the coin processing machine, i.e. represented by disc (1513), as illustrated in figures 58-61 and as mentioned at paragraphs 412 and 413,  a first request for a number of or value of coins, i.e., via the order interface (2960) of a first denomination from an authorized person, noting that paragraph 128 mentions an 
and therefore outputting the mixed coins from the coin bin as taught by Jones ‘576, onto a coin conveyor (528) responsive to the received first request, as mentioned at col. 8, lines 57-65 and as mentioned at col. 21, line 66 to col. 22, line 28, noting again that Jones ‘576 teaches the structural elements described above for fulfilling the “dispense loose coin” option as illustrated at figure 56b and as mentioned at paragraph 400 of Jones ‘757.  Note again that Sentoku, as discussed previously, teaches the replenishment structures that allow the placement of the replenishment of mixed coins from storage (15, 40), via conveyors (21, 21a, 21b) to the discrimination sensor (27) and then sorters (28, 32).
Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided an order interface in the form of touch screen, receiving, in the coin processing machine, a first request for a number of or value of coins of a first denomination from an authorized person, outputting, the mixed coins from the coin bin onto a coin conveyor, as taught by Jones ‘757 in the coin recycling system of Jones ‘576, and using Sentoku’s teaching of feeding mixed coins back into the transportation/conveyor stream to be fed to the discriminating sensors, thus feeding replenishment coins into the system, for the purpose of enabling users to direct their input coins where they are needed, thus increasing the flexibility of use of Jones ‘576’s system.
outputting, by one or more discharge actuators of the mixed coin bin and responsive to the received first request, the mixed coins from the mixed coin bin onto a coin conveyor, wherein the one or more discharge actuators adjust and regulate a flow rate of coins discharged from the mixed coin bin onto the coin conveyor.
Regarding Claim 1, Jones ‘576 does not expressly teach, but Adams teaches outputting, by one or more discharge actuators (63), as illustrated in figure 6 and as mentioned at paragraph 37, of the mixed coin bin, i.e., dispensing hoppers (46-49), and responsive to the received first request, as taught by Jones ‘757, the mixed coins from the mixed coin bin (46-49) onto a coin conveyor, as taught by Sentoku, wherein the one or more discharge actuators (63) regulates a flow rate of coins discharged from the mixed coin bin (46-49) onto the coin conveyor, as taught by Sentoku.
Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided outputting, by one or more discharge actuators of the mixed coin bin and responsive to the received first request, the mixed coins from the mixed coin bin onto a coin conveyor, wherein the one or more discharge actuators adjust and regulate a flow rate of coins discharged from the mixed coin bin onto the coin conveyor, as taught by Adams, in Jones ‘576, for the purpose of dispensing coins in an accurate metered and regulated fashion so as to dispense specific amounts of coins.   Note that turning coin flow on and off is considered regulating a flow rate.   
wherein the coin processing module comprises a disk-type coin processing unit (22), as illustrated in figures 1-3 and as mentioned at col. 7, lines 12 and 17, for example.
Regarding Claim 25, Jones ‘576 teaches wherein the coin processing module comprises a disk-type coin processing unit (32, 250), as illustrated in figures 2 and 13a and as mentioned at col. 5, lines 51-56 and at Jones ‘576 Claims 60 and 61.
Regarding Claim 25, Jones ‘757 teaches wherein the coin processing module comprises a disk-type coin processing unit (1513), as illustrated in figures 58-69 and as mentioned at paragraphs 412-458.

Claim(s) 2, 3 and 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US 6,637576 B1), a.k.a. Jones ‘576, in view of Sentoku (US 5,366,407), a.k.a. “Sentoku”, further in view of Jones et al (US 2002/0103757 A1), a.k.a. Jones ‘757, further in view of Adams et al (US 2004/0231956 A1) and further in view of Hurwitz et al (US 2006/0065717 A1), a.k.a. Hurwitz.

Regarding Claim(s) 2, 3 and 5-8, Jones ‘576 teaches the system as described above.  
Regarding Claim 2, Jones ‘576 does not expressly teach, wherein the authorized person is a supervisor in the first business.

wherein the authorized person is a supervisor in the first business, as mentioned at paragraph 551, i.e, “supervisors and/or managers may be allowed to issue start funds for multiple entities”.  See also paragraphs 387, 441 and 457-460.

Regarding Claim 2, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the authorized person is a supervisor in the first business, i.e., authorization levels for managers/supervisors to order coins, as taught by Hurwitz, in Jones ‘576, for the purpose of creating a level of security by limiting orders of coins to be limited to management in a business such as a retail organization, for example, as is typically done in commerce.
Regarding Claim 3, Jones ‘576 does not expressly teach wherein the first business comprises a grocery store, a retail store, a discount store, or a membership-based store.
Regarding Claim 3, Jones ‘576 does not expressly teach, but Hurwitz teaches wherein the first business comprises a grocery store, a retail store, a discount store, or a membership-based store, as mentioned at paragraphs 2, 380, i.e., “[m]anagement of more than one retail operation within a given store, e.g., grocery and clothing operations in a single store, by a single payment media handling system, and/or management of more than one retail store, e.g., closely situated stores, by the same payment media handling system”, and paragraph 530.
wherein the first business comprises a grocery store, a retail store, a discount store, or a membership-based store, as taught by Hurwitz, in Jones ‘576, for the purpose of sorting coins and dispensing them into final forms of storage in typical environments where commerce is practiced. 
Regarding Claim 5, Jones ‘576, teaches wherein the first request is received only via an input machine, i.e., touchscreen (2956), as illustrated in figure 55, for example, of the coin processing machine (10).
Regarding Claim 6, Jones ‘576, teaches wherein the first request is received via a coin processing machine communication device configured to communicatively couple the coin processing machine (10a-10d) to an external device, i.e., host (200), as illustrated at figure 11 and as mentioned at col. 12, lines 4-20, reproduced as follows.


    PNG
    media_image2.png
    488
    989
    media_image2.png
    Greyscale


Emphasis provided.
Regarding Claim 7, Jones ‘576, teaches wherein the deliverable coin package, i.e., secure coin cassette (50) is maintained locked in an interior of the coin processing machine (10), i.e., behind locked door (120) and locked doors (122a-122d), which are locked by locks (124a, 124b, 128), as mentioned at col. 10, line 29-col. 11, line 5, noting in particular col. 10, lines 59-63, i.e., “after the authorized person has entered his or her card into the media reader slot 24 and opens a particular denominational specific security door 122, this action is logged into the memory of the currency processing machine 10”, for example,  until it is retrieved by the supervisor.
Regarding Claim 8, Jones ‘576 teaches further comprising the acts of:
receiving, in the coin processing machine (10, 10a-10d, 500), a second request for a number of or value of coins of a second denomination from the authorized person, the second request being received contemporaneously with the first request, as mentioned at col. 12, lines 29-43, i.e., the host system (200) sends two 
discharging the coins of both the first denomination and the second denomination from the coin processing module (32, 250) to the coin repurposing module (40) for packaging the coins of the first denomination of the coins of the second denomination into respective deliverable coin packages (52, 54, 56), as mentioned at col. 7, line 34-col. 8, line 8 and col. 10, line 29-col. 11, line 5, and discharging coins of denominations other than the first denomination and the second denomination back to the mixed coin bin (526); and
continuing the acts of outputting, conveying and discharging until the number of or value of coins of the first denomination and the second denomination have been discharged to the coin repurposing module (40), noting that the machine of Jones ‘576 continues outputting, conveying and discharging until a coin receptacle is filled as desired.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US 6,637576 B1), a.k.a. Jones ‘576, in view of Sentoku (US 5,366,407), a.k.a. “Sentoku”, further in view of Jones et al (US 2002/0103757 A1), a.k.a. Jones ‘757, further in view of Adams et al (US 2004/0231956 A1), a.k.a. “Adams”, and further in view of Richardson et al (US 2005/0240523 A1), a.k.a. “Richardson”.

Regarding Claim 4, Jones ‘576 teaches the system as described above.  
wherein the coin processing machine (10, 500), upon receipt of the first request, as taught by Jones ‘757, described above, Jones ‘576 further teaching the mixed coin bin (52, 54, 56, 528), and a memory machine associated with the coin processing machine (10, 500), as mentioned at col. 10, lines 61-63. 
Regarding Claim 4, Jones ‘576 does not expressly teach wherein the coin processing machine upon receipt of the first request, compares the requested number of or value of coins of the first denomination to an actual number of or value of coins of the first denomination in the mixed coin bin such actual number of or value of coins of the first denomination in the mixed coin bin being maintained on a memory machine associated with the coin processing machine.
Regarding Claim 4, Jones ‘576 does not expressly teach, but Adams teaches wherein the coin processing machine (10), as illustrated in figures 1 and 2, upon receipt of the first request, compares, via controller (80), as illustrated in figures 11 and 12 and as mentioned at paragraph 43, the requested number of or value of coins of the first denomination to an actual number of or value of coins of the first denomination in the mixed coin bin (31-34 and 46-49), as step (105) of figure 13, i.e. “cashier data (coin out, coin in and difference)” and as mentioned at paragraph 51, noting that Jones’ 576 already teaches a mixed coin bin (52, 54, 56, 528), as described previously, and noting that it would have been obvious to have provided mixed coins in any of Adams’ coin bins and to have reconciled the difference between coins going into a particular bin and coins going out of the same bin, such actual number of or value of coins of the first denomination in the mixed coin bin (31-34 and 46-49) being maintained on a memory machine associated with the coin processing machine, i.e., main processor control board (84), as illustrated in figure 11 and as mentioned at paragraph 43, last sentence, which states “[t]he main processor control board 84 includes a microelectronic CPU for executing a suitable control program, a memory for non-volatile storage of the control program and a RAM memory for temporary storage of data during operation” and at paragraph 59, second to last sentence, which states “[t]he deposited amounts are stored in the controller memory along with the user account number”, for example. 
Regarding Claim 4, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin processing machine upon receipt of the first request, compares the requested number of or value of coins of the first denomination to an actual number of or value of coins of the first denomination in the mixed coin bin such actual number of or value of coins of the first denomination in the mixed coin bin being maintained on a memory machine associated with the coin processing machine, as taught by Adams in the apparatus and method of Jones ‘576, for the purpose of reconciling, auditing and tracking coins as they are processed through the machine.
Regarding Claim 4, Jones ‘576 does not expressly teach, output(ing) a message to the authorized person that the first request cannot be filled. 
Regarding Claim 4, Jones ‘576 does not expressly teach, but Richardson teaches output(ing) a message to the authorized person that the first request cannot be filled, as mentioned at paragraph 51, i.e., “the local pharmacy, local pharmacist, or patient may be notified if the prescription cannot be filled…” noting that this occurs after the computer determines the inventory available.  
Regarding Claim 4, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a message to an authorized person that the request cannot be filled, after checking the inventory of items, as taught by Richardson, in the system of Jones ‘576 for the purpose of updating the user of the status of the coin order.
Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive.  
Applicant asserts that Independent Claim 1 is not obvious over the combination of Jones ‘576, Sentoku, Jones ‘757 and Adams.
See Applicant’s Response received 11/26/21 at p. 8.
Applicant asserts that “Jones ‘576 does not disclose at least ‘discharging coins of a denomination other than the first denomination back to the mixed coin bin’ as mentioned at p. 9, lines 14 and 15.
Jones ‘576 teaches discharging the mixed coins from the coin processing module (32) into a mixed coin bin (50) via coin receptacle stations (40), into bins (50), i.e., in the forms of bags, receptacles/rigid containers or cassettes/cartridges (52 54, 56), as illustrated in figures 3-5 and as mentioned at col. 7, lines 21-26, which states that “in either of these situations, the coins are sent from the 
Sentoku is used for teaching the structure of the conveyor feedback circuit for feeding replenishment coins back through the system when there is a need for replenishment of coins in the coin processing system.  Applicant’s claim language “discharging the mixed coins from the coin processing module into a mixed coin bin…outputting, by one or more discharge actuators of the mixed coin bin and responsive to the received first request, the mixed coins from the mixed coin bin onto a coin conveyor, wherein the one or more discharge actuators adjust and regulate a flow rate of coins discharged from the mixed coin bin onto the coin conveyor, conveying the mixed coins output from the mixed coin bin, using the coin conveyor, to the coin processing module for recycling” implies the use of such structure.  
Sentoku teaches a replenishment bin (15, 40), which discharges replenishment coins to conveyors (21, 21a, 21b), as illustrated in figure 2, said conveyors transporting the coins to the coin processing module (22) to then be discriminated by sensor (27), and then sorted by sorters (28, 32) or to temporary storing portion (4) to direct them to any of 

    PNG
    media_image1.png
    1039
    820
    media_image1.png
    Greyscale

As can be seen from annotated figure 2 of Sentoku, the conveyors (21, 21a, 21b) feed the mixed coins from replenishment bins (15, 40), which then are transported by conveyor 21b up to the coin processing module (22) and then to the discrimination sensor (27), after which the coins are deposited in the coin storage areas (30A-30F) to then be dispensed as needed.

Applicant at p. 11, second to last full sentence, states “the conveyor mechanism 528 does not route the coins back to (A) the first coin processing unit 502 but rather to (D) a separate, different second coin processing unit”.  However, this does not matter, since one of ordinary skill in the art would have recognized how to retrofit a transportation circuit as taught by Sentoku, into the coin processing apparatus of Jones ‘576.
The mention of the conveyor (528) of Jones ‘576 as illustrated in figures 24 and 25 further teaches the use of a conveyor to bring coins from a lower portion to a higher portion of the apparatus of Jones ‘576.  Thus, the teachings of the primary reference Jones ‘576 taken with the teaching of the transportation conveyor circuit as taught by Sentoku, to move mixed coins as taught by Jones ‘576 at col. 7, lines 24-27, for replenishment of the coin storage areas as taught by Sentoku, would have been well within the skill of an ordinarily skilled artisan to have provided the mixed coins in a transportation circuit as taught by Sentoku, in the apparatus of Jones ‘576.
Regarding Adams, Applicant asserts at p. 13, sixth through eighth lines from the bottom, states “there is no disclosure in the cited portions of Adams that the ejection mechanism operates at different speeds or rates and there is no disclosure in the cited portion of Adams that flow rate is a concern”.  
outputting, by one or more discharge actuators (63), as illustrated in figure 6 and as mentioned at paragraph 37, which states as follows.
[0037] As seen in FIG. 6, from the bulk coin storage receptacles 31, 32, 33, 34, coins are transferred through exit chutes 42-45 to dispensing hoppers 46, 47, 48, 49 (FIGS. 2, 4, 6). The dispensing hoppers 46, 47, 48, 49 have a smaller capacity for holding coins than the BCS receptacles 31-34. They are located immediately in front of their corresponding BCS receptacles 31-34 and receive coins through the exit chutes 42, 43, 44, 45 (FIG. 2). Coins are received in the dispensing hoppers 46-49 in a pile rather than being stacked in columns. The dispensing hoppers 46-49 (FIGS. 2, 4, 6) have coin ejection mechanisms 63 (FIG. 6) that are operated by motors 64 to eject coins through the tubular exit spouts 50, 51, 52, 53 (FIGS. 2, 3 and 4) to the cash drawer 15. The exit spouts 50-53 have elbows 54 and straight portions 55, and can be rotated to adjust the position of the exit over the cash drawer 15. The cash drawer 15 in this example has four note compartments 16 and four coin compartments 17. The coin dispensing hoppers 46-49 also have sensors 90 (shown schematically in FIG. 11) for detecting each coin as it is dispensed. In this way, a controller can be signaled with signals indicating the number of coins dispensed from each of the dispensing hoppers 46-49.
Emphasis provided.
Note that the coins flowing through exit spouts on and off through coin ejection mechanism (63) represents a change in rate of flow, which implies that the coins fall at different speeds, at least from zero coins to at least one or more coins.  Therefore, Adams teaches regulation and adjustment of the flow rate and speed of discharge of the coins.  It is well within the skill of an ordinarily skilled artisan to have recognized flow rate to be a concern as it determines the speed of processing and volume of coins that can be handled by the coin sorting apparatus of Jones ‘576.  Retrofit of the ejection mechanism (63) as taught by Adams into the coin transporting chutes of Jones ‘576 would also have been well within the skill of an ordinarily skilled artisan since it regulates flow of coins, which is required in the device of Jones ’576 to prevent unlimited flow of coins.  Instead, it would have been recognized by one of ordinary skill .  
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Davis ‘001, is cited as teaching “controlling the feed and cleans system 104 to turn on and off (e.g., for regulating the flow of coins) and/or controlling the singulation system 106 to start, stop or change speed”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 23, 2022